Citation Nr: 9913766	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for residuals of 
jaundice.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from May 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claims of entitlement to 
service connection for residuals of pneumonia and jaundice.


FINDINGS OF FACT

1.  There is no medical evidence establishing that the 
veteran currently suffers from residuals of pneumonia. 

2.  There is no medical evidence establishing that the 
veteran currently suffers from residuals of jaundice.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of pneumonia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of jaundice is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The veteran claims that he suffered from bouts of pneumonia 
and jaundice in service, and that he currently suffers from 
shortness of breath and frequent colds as a result thereof.  
Therefore, he asserts that service connection is warranted 
for residuals of pneumonia and jaundice.  The Board finds, 
however, that the record contains no competent medical 
evidence that the veteran currently suffers from any 
residuals of pneumonia or jaundice.  Therefore, as the 
veteran has failed to prove this essential element with 
respect to each of these claims, the Board must conclude that 
the claims for service connection for residuals of pneumonia 
and jaundice are not well grounded. 

Service medical records confirm that the veteran was 
hospitalized for acute nasopharyngitis in January 1946, with 
no further treatment shown.  At the time of the veteran's 
separation medical examination in December 1946, his history 
of pneumonia was reported with no residuals shown at that 
time.  For instance, examination showed the veteran's lungs 
to be normal, and X-rays of the chest were negative.  Service 
medical records also make no reference to any treatment or 
finding related to jaundice.  Thus, no chronic disability of 
either pneumonia or jaundice is shown to have been present 
during service.  Savage, supra.

More importantly, the medical evidence developed following 
the veteran's separation from service fails to show that he 
currently suffers from any residuals of pneumonia or 
jaundice.  Post-service medical records show that the veteran 
received treatment for diabetes mellitus and cardiovascular 
problems.  In this regard, a VA hospitalization report dated 
from October to November 1993 reveals that the veteran was 
admitted for newly diagnosed diabetes mellitus, type II.  
This report also includes a diagnosis of arterial 
hypertension.  In addition, VA outpatient treatment reports 
dated from September 1992 to August 1996 disclose that the 
veteran received treatment for diabetes, angina, 
hypertension, and coronary artery disease.  Angina also was 
diagnosed in a February 1995 report from Regional West 
Medical Center.  The Board observes that none of these 
reports includes medical data or opinion which relates any of 
these conditions to pneumonia or jaundice which occurred in 
service.  In fact, none of these reports contains an opinion 
as to the etiology of these conditions. 

The veteran was afforded three VA examinations which contain 
findings pertinent to these claims.  A September 1995 VA 
examination report includes the veteran's statement that he 
was diagnosed with yellow jaundice in 1947, with no problems 
since then.  The veteran reported a lower exercise tolerance 
level since being treated for pneumonia in 1946.  The veteran 
admitted that he had been smoking approximately one pack of 
cigarettes a day from the time he was a child until three 
years prior to examination.  Examination revealed the lungs 
to be normal, but X-rays showed possible chronic obstructive 
pulmonary disease.  The diagnoses included status post 
jaundice, unknown etiology; and status post pneumonia with 
subjective complaints of chronic diminished exercise 
tolerance.  Nevertheless, the examiner did not provide an 
opinion that the veteran suffered from any current residuals 
related to the veteran's history of jaundice or pneumonia.

The veteran was afforded a general medical examination by the 
VA in November 1996.  This report notes the veteran's history 
of yellow jaundice on his return home from the military.  The 
veteran was apparently sick for two to three weeks and then 
recovered.  The veteran did not recall having any problems 
since then, such as upper abdominal pain, weight loss, 
anorexia, or liver problems.  The veteran's history of 
pneumonia in 1947 also was noted.  The veteran denied any 
breathing problems through the years, but stated that he 
currently suffered from shortness of breath.  The pertinent 
diagnoses were (i) jaundice in the military, presumably 
secondary to hepatitis, probably hepatitis A, no residuals; 
and (ii) pneumonia in the military, no residuals. 

Finally, in connection with his claim for an increased 
evaluation for residuals of a nasal fracture, the veteran was 
afforded a VA examination in September 1997.  The veteran 
stated that he initially recovered from his bout with 
pneumonia in 1946, but started having breathing problems in 
the mid-1950's.  He reported that he quit smoking eight years 
ago after a twenty-five-year history of smoking.  The 
diagnoses included chronic obstructive pulmonary disease.  
The examiner explained that this condition was related to the 
veteran's history of cigarette smoking, and very much doubted 
that it was related to a single episode of pneumonia in 1946 
from which he fully recovered.

The Board has also considered various written statements 
submitted by the veteran, his sister, his two brothers, and a 
serviceman who claimed to have lived with the veteran in 
1946.  The veteran took exception with the medical opinion 
which related his pulmonary problems to his history of 
cigarette smoking.  The veteran asserted that he did not 
smoke very often and that a pack of cigarettes would often 
last two to three days.  The veteran's sister and two 
brothers stated that the veteran was suffering from jaundice 
when he returned home from World War II.  Finally, the 
veteran submitted a buddy statement which merely confirms 
that the veteran was treated for pneumonia in the winter of 
1946.  

However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
disability resulting from pneumonia or jaundice, their lay 
statements alone are insufficient to well ground the 
veteran's claims for service connection.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from any residuals 
of pneumonia or jaundice.  Therefore, as the veteran has 
failed to prove this essential element with respect to each 
of these claims, the Board must conclude that the claims for 
service connection for residuals of pneumonia and jaundice 
are not well grounded and must be denied.  See Epps, 126 F.3d 
at 1468; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground either of the 
veteran's claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id.  
Essentially, he needs competent medical evidence showing that 
he currently suffers from residuals of pneumonia or jaundice 
which occurred in service. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of pneumonia is denied.

In the absence of evidence of a well-grounded claim, service 
connection for residuals of jaundice is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

